Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 26, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146966 & (21)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  STEVEN J. ROACH, III,                                                                                   David F. Viviano,
             Plaintiff-Appellant,                                                                                     Justices

  v                                                                 SC: 146966
                                                                    COA: 313255
                                                                    Oakland CC: 2012-127262-CH
  GMAC MORTGAGE, L.L.C.,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 28, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 26, 2013                      _________________________________________
         t0423                                                                 Clerk